UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1164


KARINA FLOR DE LISTZ QUINTANILLA ROMERO, a/k/a Karina Flor
de Listz Quintanilla,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 24, 2012                  Decided:   July 31, 2012


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring,
Maryland for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Blair O’Connor, Assistant Director, Rachel
Browning, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Karina Flor De Listz Quintanilla Romero, a native and

citizen of El Salvador, petitions for review of an order of the

Board    of    Immigration    Appeals    (“Board”)           dismissing       her    appeal

from    the    immigration    judge’s    order        granting       the   Government’s

motion    to    pretermit     her   application         for       temporary     protected

status (“TPS”) and ordering her removed.                       For the reasons set

forth below, we deny the petition for review.

               TPS   is   authorized   by       8   U.S.C.    §    1254a   (2006),      and

“allows eligible nationals of a foreign state to temporarily

remain in the United States during the pendency of that state’s

designation for the TPS program.”                   Cervantes v. Holder, 597 F.3d

229, 231 (4th Cir. 2010).              The Attorney General designated El

Salvador for the TPS program on March 9, 2001, based on the

devastating earthquakes that the country suffered in early 2001.

66 Fed. Reg. 14214 (Mar. 9, 2001).                      The initial registration

period began on March 9, 2001, and ended on September 9, 2002.

Id. at 14214–15.

               Quintanilla filed her application for TPS on June 12,

2007, nearly five years after the initial registration period

ended.        The regulations implementing the TPS statute, however,

carve out an exception to the initial registration period and

provide       that   an    applicant    may         qualify       for   “late       initial



                                            2
registration”       if,    at       the    time       of     the       initial    registration

period:      (1) the applicant was in valid nonimmigrant status or

had   been      granted    voluntary           departure          or    other     relief        from

removal; (2) the applicant had a pending application for change

of status, adjustment of status, asylum, voluntary departure, or

other relief from removal, or such application was subject to

further review or appeal; (3) the applicant was a parolee or had

a pending request for reparole; or (4) the applicant was the

spouse    or    child     of   an    alien       who       was     eligible      to   be    a    TPS

registrant.          8     C.F.R.         §     1244.2(f)(2)             (2012).           Because

Quintanilla failed to file her application during the initial

registration      period       or    demonstrate            her     eligibility       for       late

initial registration under § 1244.2(f)(2), the immigration judge

and the Board properly found her ineligible for TPS.

               Quintanilla,         however,         argues       that    the     registration

requirements for TPS set forth in 8 C.F.R. § 1244.2 are overly

restrictive       and     conflict            with     the       governing       statute.         In

reviewing Quintanilla’s challenge to the regulation, we employ

the two-step analysis prescribed by the Supreme Court in Chevron

U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837

(1984).      See Suisa v. Holder, 609 F.3d 314, 318 (4th Cir. 2010).

Under Chevron, the plain meaning of the statute controls if the

provision in question is unambiguous.                            Suisa, 609 F.3d at 318;



                                                3
Saintha v. Mukasey, 516 F.3d 243, 251 (4th Cir. 2008).                             If,

however, “the statute is silent or ambiguous with respect to the

precise issue, then [the Court] must decide whether the agency’s

interpretation of the statute is reasonable, and thus, entitled

to deference.”       Suisa, 609 F.3d at 318.

            We have thoroughly considered Quintanilla’s challenges

to the regulation at issue and find them without merit.                       Because

the intent of Congress to delegate authority to the Attorney

General    to     establish    a    registration        deadline     was   clear   and

unambiguous, see 8 U.S.C. § 1254a(c)(1)(A)(iv) (2006), we defer

to the Attorney General’s creation of the initial registration

period    under    the    first    step       of   Chevron.    Applying     Chevron’s

second     step,     we     conclude           that    the    Attorney      General’s

promulgation of 8 C.F.R. § 1244.2(f), which provides for late

initial registration for certain TPS applicants, was based on a

reasonable interpretation of § 1254a(c)(1)(A)(iv) and was not

arbitrary,      capricious,        or    manifestly     contrary     to    law.    See

Chevron,     467     U.S.     at        844    (providing     that    a    regulation

promulgated to fill a gap left, implicitly or explicitly, by

Congress is “given controlling weight unless [it is] arbitrary,

capricious, or manifestly contrary to the statute”); Suisa, 609

F.3d at 319 (same).




                                              4
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      5